DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered. 
This action is in response to the papers filed on January 18, 2022.  Applicants' arguments and amendments to the claims filed January 18, 2022 have been entered.  Claim 1 has been amended, claims 2 and 15 have been cancelled, and claim 21 has been newly added.  Claims 1, 3-14, and 16-21 are pending.  Claims and claims 11-14 and 16 remain withdrawn. Accordingly, claims 1, 3-10, and 17-21 are under current examination.  
Priority
	Acknowledgment is made of applicant's claim for priority to the filing dates of British Application Serial No. GB1715535.9 filed on September 26, 2017; and PCT Application Serial NoEP2018/075885 filed on September 25, 2018.
  Rejoinder-Election/Restrictions

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 2, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections - 35 USC § 103

Claims 1, 3-10, and 17-20 were rejected in the previous Office Action mailed October 20, 2021, under 35 U.S.C. 103 as being unpatentable over de Villeneuve et al. (Pub. No.: US 2015/0252312; Pub. Date: Sep. 10, 2015).  Applicants have successfully traversed the rejection arguing that it would not have been obvious to select chitosan in combination with at least on polyisocyanate, and at least one other polyamine different  from chitosan and/or at least one polyimine to form a polyurea shell in a core-shell 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew N. Parfomak on February 22, 2021.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 11 has been amended as follows:
In line five the phrase “polyisocyanate chitosan and” has been deleted and replaced with – polyisocyanate, chitosan, and--.
In line six the phrase “chitosan and/or,” has been deleted and replaced with –chitosan, and/or--.

In line ten the phrase “said polyamine or polyimine” has been deleted and replaced with -said at least one polyamine or at least one polyimine--


Claim 13 has been amended as follows:
In line six the phrase “polyisocyanate chitosan and” has been deleted and replaced with – polyisocyanate, chitosan, and--.
In line seven the phrase “chitosan and/or,” has been deleted and replaced with –chitosan, and/or--.
In line ten a comma has been added after the term “during”.
In line eleven the phrase “said polyamine or polyimine” has been deleted and replaced with -said at least one polyamine or at least one polyimine--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest A composition comprising at least one core-shell microcapsule in a suspending medium, wherein said core-shell microcapsule comprises a core containing a functional ingredient and a shell comprising a polyurea resin formed by the reaction of at least one polyisocyanate, chitosan, and at least one other polyamine that is different from chitosan, and/or at least one polyimine within a reaction medium, wherein the chitosan is added to the reaction medium in solid form.


The instant invention is the first specific combination of at least one polyisocyanate, chitosan, and at least one other polyamine that is different from chitosan, and/or at least one polyimine within a reaction medium to form a polyurea shell, in a core-shell microcapsule wherein the addition of the chitosan to the shell prevents leakage of the active from the core as compared to identical or substantially identical compositions comprising microcapsules  with a polyurea shell without chitosan
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-14, and 16-21 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617